NO. 07-07-0291-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                  AUGUST 21, 2007
                          ______________________________

                            MICHELLE MARTIN, APPELLANT

                                             V.

           CHARLES KIRTLAND AND DEBORAH KIRTLAND, APPELLEES
                    _________________________________

         FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY;

         NO. C-1-CV-06-00-7610; HONORABLE J. DAVID PHILLIPS, JUDGE
                      _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Appellant Michelle Martin filed a notice of appeal on June 12, 2007. However, she

did not pay the filing fee required of appellants under Texas Rule of Appellate Procedure

5. Nor did she file an affidavit of indigence per Texas Rule of Appellate Procedure 20.1.

By letter from this Court dated July 30, 2007, we informed appellant that "[u]nless the filing

fee in the amount of $125.00 is paid by Thursday, August 09, 2007, this appeal will be

subject to dismissal. See TEX. R. APP. P. 42.3.” The deadline lapsed, and the fee was

not received.
      Because appellant failed to pay the requisite filing fee as directed by the Court, we

dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(c).




                                                James T. Campbell
                                                     Justice




                                            2